DETAILED ACTION
Claims 1, 3-8, 10-15, 17-20 are pending in the application and claims 1, 3-8, 10-15, 17-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims were amended such that a number of bits are proportional to a value range which is not supported by the specification. Dependent claims are rejected for depending off independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8, 11, 15 and 18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al. US2013/0262488 in view of Paul Murrell, 5.3 Binary formats, 10/17/2008, Creative Commons, https://web.archive.org/web/20081017153818/https://www.stat.auckland.ac.nz/~paul/ItDT/HTML/node39.html in view of Natanzon US9501542 in view of Hiromoto US2013/0202219
Regarding claim 1, Shirakawa teaches: A method implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for indexing user records, the method comprising: (Shirakawa see paragraph 0005 0023 0066 0115 by processor and memory with program provided on network, indices for feature vectors associated with user ID biometric data)
obtaining a plurality of user records, wherein each user record is associated with a user identifier and one or more data-segments, wherein the data segments are variable length arrays 

determining one or more user identifiers associated with the data-segment, (Shirakawa see paragraphs 0043 0049 0066 0067 feature vectors to store biometric data with a user ID with a predetermined length or exceed the predetermined length. Vector reads on array, predetermined or exceed predetermined length reads on variable length, biometric data with user ID reads on record with user identifier)
computing a relative distance of each user identifier with respect to a previous user identifier associated with the data-segment, and (Shirakawa see paragraph 0042 0043 0066 0067 biometric data with user ID is represented by a vector and a hamming distance is calculated between an extracted vector used as input and registered vectors)
classifying, based on a magnitude of the relative distance, the relative distance of each user identifier into one of a plurality of different value ranges (Shirakawa see paragraph 0004 0066 0067 0089 biometric data with user ID represented by a vector and a hamming distance calculated such that data is falls within a predetermined range in terms of distance and vectors with smaller distances belong in the same class)
relative distance of each user identifier in a bit stream, wherein the number of bits is proportional to the value range (Shirakawa see paragraph 0066 0067 0089 biometric data with user ID represented by a vector and a hamming distance calculated)
based on the number of bits (Shirakawa see paragraphs 0046-0049 storing data and generating vectors and converting vectors into binary data based on predetermined bit length
Shirakawa does not distinctly disclose: determining based on the value range associated with the relative distance a number of bits to be used to store the relative distance, wherein the number of bits is proportional to the value range
Generating, an offset stream including offset values for the one or more data-segments, wherein an offset value of a data-segment indicates an index of the bit stream where information of a first identifier associated with the data-segment is stored.  

However, Murrell teaches: determining based on the value range associated with the relative distance a number of bits to be used to store the relative distance (Murell see page 2 and 8, 8 bits in a byte and any number of bytes to store values with certain ranges of values where bits can be used to store any values with a unit)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of determining distances of vectors storing user data as taught by Shirakawa to include using bits to represent values as taught by Murrell for the predictable result of more efficiently storing data.

Further, the combination of Shirakawa and Murrell does not appear to distinctly disclose: wherein the number of bits is proportional to the value range
Generating, an offset stream including offset values for the one or more data-segments, wherein an offset value of a data-segment indicates an index of the bit stream where information of a first identifier associated with the data-segment is stored.  

However, Natanzon teaches: identifier in a bit stream
generating an offset stream including offset values for the one or more data-segments, wherein an offset value of a data-segment indicates an index of the bit stream where information of a first identifier associated with the data-segment is stored (Natanzon see col. 9 lines 9-25 col. 11 lines 10-17 first data stream includes data to be written and second data stream to include identifier and offset with offset value as a pointer to location of data. First stream reads on bit stream, second stream reads on offset stream)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of determining distances of vectors storing user data as taught by Shirakawa to include using multiple streams with an identifier and an offset value as taught by Natanzon for the predictable result of more efficiently storing and accessing data.
Further, the combination of Shirakawa and Murrell and Natanzon does not appear to distinctly disclose: wherein the number of bits is proportional to the value range
	However, Hiromoto teaches: wherein the number of bits is proportional to the value range (Hiromoto see paragraph 0007 0063 number of bits assigned to each channel in proportion to a range width such that range is defined by two values)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of determining distances of vectors storing user data as taught by Shirakawa to include a range as a proportion of a bit number as taught by Hiromoto for the predictable result of more efficiently storing and accessing data.

Regarding claim 4, Shirakawa as modified further teaches: encoding the relative distance in accordance with a model, wherein an encoding parameter of the model is selected based on the relative distance (Murell pages 2 and 8, different ranges to be stored using binary representation such that different bits can represent different things and values and signs and states. Ranges read on criterion, binary representation reads on model, bits representing different things reads on parameter of model)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of determining distances of vectors storing user data as taught by Shirakawa to include using bits to represent values as taught by Murrell for the predictable result of more efficiently storing data.
Regarding claims 8, 11, 15 and 18, note the rejection of claim(s) 1, 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 5, 12, 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al. US2013/0262488 in view of Paul Murrell, 5.3 Binary formats, 10/17/2008, Creative Commons, https://web.archive.org/web/20081017153818/https://www.stat.auckland.ac.nz/~paul/ItDT/HTML/node39.html in view of Natanzon US9501542 in view of Hiromoto US2013/0202219 in view of Blum et al. US2012/0002895
Regarding claim 5, Shirakawa as modified further teaches: relative distance of the user identifier (Shirakawa see paragraph 0042 0043 0066 0067 biometric data with user ID is represented by a vector and a hamming distance is calculated between an extracted vector used as input and registered vectors )
Shirakawa as modified does not teach: wherein a first two bits of the encoded indicates the number of bits used to store the relative distance
	However, Blum teaches: wherein a first two bits of the encoded indicates the number of bits used to store the relative distance (Blum see paragraph 0060 first two bits to indicate variable number of bytes used to represent distance)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of determining distances of vectors storing user data as taught by Shirakawa to include using the first two bits to indicate a number of bits as taught by Blum for the predictable result of more efficiently storing and organizing data.
	Regarding claim 12, see rejection of claim 5
	Regarding claim 19, see rejection of claim 5

Claim(s) 6, 13, 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al. US2013/0262488 in view of Paul Murrell, 5.3 Binary formats, 10/17/2008, Creative Commons, https://web.archive.org/web/20081017153818/https://www.stat.auckland.ac.nz/~paul/ItDT/HTML/node39.html in view of Natanzon US9501542 in view of Hiromoto US2013/0202219 in view of Morrow JR. US2019/0295725
	Regarding claim 6, Shirakawa as modified further teaches: from the bit stream (Natanzon see col. 9 lines 9-25 col. 11 lines 10-17 first data stream includes data to be written)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of determining distances of vectors storing user data as taught by Shirakawa to include using multiple streams with an identifier and an offset value as taught by Natanzon for the predictable result of more efficiently storing and accessing data.
	Shirakawa as modified does not teach: obtaining a query from a user; 
selecting one or more user identifiers that satisfy at least one rule associated with the query; and 
generating a report to be presented to the user based on the selection
	However, Morrow teaches: obtaining a query from a user; (Morrow see paragraph 0013 search query by physician)
selecting one or more user identifiers that satisfy at least one rule associated with the query; and (Morrow see paragraph 0013 correlating data from other patients to the query where other patients reads on user identifiers and correlation reads on one rule)
generating a report to be presented to the user based on the selection (Morrow see paragraph 0013 generating a prediction analysis report)
Shirakawa to include querying for data as taught by Morrow for the predictable result of more efficiently accessing data.
	Regarding claim 13, see rejection of claim 6
	Regarding claim 20, see rejection of claim 6

Claim(s) 3, 7, 10, 14, 17 are/is rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al. US2013/0262488 in view of Paul Murrell, 5.3 Binary formats, 10/17/2008, Creative Commons, https://web.archive.org/web/20081017153818/https://www.stat.auckland.ac.nz/~paul/ItDT/HTML/node39.html in view of Natanzon US9501542 in view of Hiromoto US2013/0202219 in view of Das et al. US2013/0166960
Regarding claim 3, Shirakawa as modified further teaches: if the relative distance is classified into a first value range, the number of bits used to store the relative distance is a byte (Murell pages 2 and 8, 8 bits in a byte to store from 0-255 where bits can be used to store values with units)
If the relative distance is classified into a second value range, the number of bits used to store the relative distance is two bytes (Murell see page 2, 3, and 8, 8 bits in a byte, using two bytes to store for a max value of 65535 where bits can be used to store values with units)
(Murell see page 2, 3, 5, 8, 8 bits in a byte, using any number of bytes to store providing different ranges)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of determining distances of vectors storing user data as taught by Shirakawa to include using bits to represent values as taught by Murrell for the predictable result of more efficiently storing data.
Shirakawa as modified does not teach: bits used to store is three bytes
	Das teaches: bits used to store is three bytes (Das see paragraph 0058 three bytes of binary data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of determining distances of vectors storing user data as taught by Shirakawa to include binary data in three bytes as taught by Das for the predictable result of more efficiently storing data.
	Regarding claim 7, Shirakawa as modified further teaches: wherein information of the first user identifier associated with the data segment corresponds to the first user identifier (Shirakawa see paragraphs 0043 0049 0066 0067 feature vectors to store biometric data with a user ID)
	Shirakawa as modified does not teach: being expressed in a binary format of length three bytes.
	Das teaches: being expressed in a binary format of length three bytes. (Das see paragraph 0058 three bytes of binary data)
Shirakawa to include binary data in three bytes as taught by Das for the predictable result of more efficiently storing data.
Regarding claim 10, see rejection of claim 3.
	Regarding claim 14, see rejection of claim 7.
Regarding claim 17, see rejection of claim 3.

Response to arguments and remarks
	Examiner believes that applicant and examiner do not agree with claim interpretation and encourages applicant to reach out to examiner to conduct and interview to make sure that examiner and applicant are on the same page with respect to claim interpretation. 

Applicant’s argument: Prior art of record does not teach newly amended claims
	Examiner’s response: Applicant’s argument is moot as newly amended claims are responded to in the above rejection






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/ALLEN S LIN/Examiner, Art Unit 2153